Citation Nr: 0207018	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  99-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for tuberculosis 
(claimed as weak lungs).

2.  Entitlement to service connection for peptic ulcer 
disease.

3.  Entitlement to service connection for allergies.

4.  Entitlement to service connection for heart disease.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for poor hearing.

8.  Entitlement to service connection for poor vision.


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service from February to October 
1945, and from May 1946 to April 1947.

This matter is before the Board of Veterans' Appeals (Board) 
from an August 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which denied the claims.


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  There is no medical evidence that the veteran currently 
has tuberculosis, poor vision, and/or a hearing loss 
disability pursuant to VA regulations.

3.  The medical evidence reflects that the veteran was first 
diagnosed with respiratory problems, peptic ulcer disease, 
heart disease, hypertension, allergies, and arthritis many 
years after his military service.

4.  There is no competent medical evidence which tends to 
relate any of the veteran's disabilities to military service.




CONCLUSION OF LAW

Service connection is not warranted for tuberculosis, peptic 
ulcer disease, allergies, heart disease, hypertension, 
arthritis, poor hearing, or poor vision.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385, 4.9 (2001); 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2001)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claims by various 
correspondence, including the March 1999 Statement of the 
Case and the various Supplemental Statements of the Case.  
The RO also specifically addressed the applicability of the 
VCAA by correspondence sent to the veteran in May 2001, and 
the March 2002 Supplemental Statement of the Case.  Further, 
it does not appear that the veteran has identified any 
pertinent evidence that has not been obtained or requested by 
the RO.  Moreover, for the reasons stated below, the Board 
finds that a medical examination and/or opinion is not 
warranted based upon the facts of this case.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled, to include the revised 
regulatory provisions of 38 C.F.R. § 3.159.  No additional 
assistance or notification to the veteran is required based 
on the facts of the instant case.

As an additional matter, the Board notes that the RO 
initially denied the veteran's claims as not well grounded, 
and this standard was explicitly eliminated by the VCAA.  
However, as noted above, the RO addressed the applicability 
of the VCAA to this case by correspondence sent to the 
veteran in May 2001, and the March 2002 Supplemental 
Statement of the Case.  In addition, for the reasons stated 
above, the Board has found that VA's duties under the VCAA 
have been fulfilled.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law and 
regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no prejudice 
to the veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. Brown, 
4 Vet. App. 384 (1993).


Background.  As a preliminary matter, the Board notes that 
the record reflects that not all of the veteran's service 
records are available as they might have been destroyed by a 
fire, and that the RO's efforts to obtain additional records 
appears to have been unsuccessful.  In such situations, the 
Board has a heightened obligation to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt 
rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992);  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)

The service medical records that are on file show no 
treatment for or diagnosis of tuberculous, peptic ulcer 
disease, heart disease, hypertension, arthritis, poor 
hearing, or poor vision.  In fact, a physical examination, 
apparently conducted in September 1945, found the veteran's 
eyes, ears, skin, cardiovascular system, and lungs to be 
normal.  His vision was 20/20 bilaterally, while his hearing 
was also 20/20 on voice testing.  There was no evidence of 
musculoskeletal defects.  In addition, a March 1946 chest X-
ray showed a radiologically healthy chest.  A May 1946 
examination found his eyes, ears, respiratory system, 
arteries, as well as his bones, joints, and muscles to be 
normal.  His heart appeared to be normal, and his blood 
pressure was 124/88 (systolic/diastolic).  Further, his 
uncorrected vision was 20/20, bilaterally, while whispered 
voice test showed his hearing to be 15/15.  

It is also noted that on a February 1946 Affidavit for 
Philippine Army Personnel, the veteran indicated that he had 
incurred no wounds or illnesses during his military service.

Various post-service medical records are on file which cover 
a period from 1954 to 2001.

A September 1954 chest X-ray revealed no significant 
abnormalities.

An August 1957 certificate of medical examination and a 
September 1968 pre-employment examination noted that the 
veteran reported no history of peptic ulcer, and found his 
gastro-intestinal system to be within normal limits.  His 
distant vision was found to be 20/20 bilaterally without 
glasses on both examinations.  No organic heart disease was 
found to be present.  The August 1957 examination found that 
his heart and blood vessels were normal.  His blood pressure 
was noted to be 100/64 at the August 1957 examination, and 
104/62 at the September 1968 examination.  There was no 
history of tuberculosis on either examination.  

Chest X-rays conducted in October 1959, July 1961, March 
1962, and July 1963 revealed an essentially normal chest.  No 
significant abnormalities were found on a chest X-rays 
conducted in August 1964 or September 1968.  However, an 
August 1970 chest-X-ray did note that scarring was present 
within the right apex with associated cystic bulbar.  No 
other abnormalities were seen, and the heart was found to be 
normal in size.

The medical records reflect that the veteran was being 
evaluated after coming into contact with a case of active 
tuberculosis in a common working area during the period of 
May to August 1971.  Initial testing and 6 week follow-up 
were essentially negative.  However, 3 month follow-up showed 
13 mm induration.  

A December 1971 chest-X-ray revealed, in part, questionable 
infiltrate in the right as well as the left apical area.  
However, on the apical lordotic film these were not well 
visualized.  It was noted that this might represent an 
artifact or the infiltrates could possibly be underlying a 
rib on the apical lordotic.  Repeat X-rays were recommended.

A January 1972 chest X-ray noted that the heart appeared to 
be of normal size.  However, there was an area of apparent 
parenchymal scarring noted in the right apical area.  It was 
noted that private films taken in November 1971 were 
compared, and that there appeared to be no change in this 
area.  There was also probable pleural thickening noted in 
the left apices.  After review with staff, it was felt that 
this most likely represented parenchymal scarring in the 
right apex.  It was noted that no active disease was seen, 
and that there was no apparent change from the previous films 
of November 1971.

Additional records from January 1972 reflect treatment for 
pneumonia.  Further, these records also note findings of 
peptic ulcer disease.

A March 1972 chest X-ray revealed evidence of apical pleural 
scarring that was mentioned in January, and which appeared to 
have not markedly changed.  In addition, it was noted that 
there continued to be no evidence of active disease.  

A July 1972 chest X-ray revealed evidence of fibronodular 
changes in the right apex with lung fields being expanded 
bilaterally without effusions.  No gross evidence of other 
infiltrates were apparent.  Moreover, it was noted that in 
comparison to previous films of December 1971 and June 1972, 
these findings were essentially unchanged.  Further, there 
was no gross evidence of active pulmonary disease.

An October 1975 report of illness or physical disability 
reflects that the veteran was under medical care for peptic 
disease from August to October 1975.  

An October 1975 chest X-ray revealed that the heart and 
midline structures were negative.  There was minimal 
fibronodular scarring in the right apex.  There was no recent 
infiltration.  Overall impression was of a negative chest.

No medical records dated in the 1980s appear to be on file.

A January 1994 chest X-ray revealed that the heart was not 
enlarged, but calcification in the arch of the aorta were 
seen.  Further, there was apical pleural thickening noted 
bilaterally with density in the right apex from previous 
infection.  The lung fields were otherwise clear.  Moreover, 
the bowel gas pattern was within normal.  Impressions 
included atherosclerosis and residuals of old infection as 
above.

Also in January 1994, a prescription sheet notes that the 
veteran had blood pressure of 80/60.  Further, this sheet 
indicates diagnoses of cardiovascular disease; that lung X-
rays showed filtrate scarring of the right apex; peptic ulcer 
disease; right sided rheumatoid arthritis, to include the 
leg, buttock, back, shoulder, eye, ear; and allergies.  
Additional records from that same month appear to show 
positive findings for hypertension.

The veteran underwent a period of private hospitalization in 
December 1999 due to atrial fibrillation and transient 
ischemic attack.

A private medical statement, dated in May 2001, notes that 
the veteran was attended for recurrent arthritis of the lower 
extremities, especially the knees and ankle joints.

None of the medical evidence on file relates any current 
disability to the veteran's military service.  However, it is 
noted that the veteran requested in various statements that 
he be accorded a VA medical examination to evaluate his 
claims.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In addition to the general rules of service connection cited 
above, the Board notes that service connection for 
cardiovascular-renal disease, including hypertension, may be 
presumed if it became manifest to a degree of 10 percent 
disabling during the veteran's first year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  For VA purposes, hypertension is 
defined as diastolic blood pressure that is predominantly 90 
mm or greater, which is confirmed by readings taken two or 
more times on at least three different days.  38 C.F.R. § 
4.104, Diagnostic Code 7101.  Service connection may also be 
established on a presumptive basis for arthritis, an organic 
diseases of the nervous system such as sensorineural hearing 
loss, and peptic ulcer disease, if present to a compensable 
degree within the first post-service year, and for 
tuberculosis if present to a compensable degree within three 
years of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2001)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  

Congenital or developmental defects and refractive error of 
the eye are not diseases or injuries within the meaning of 
service connection legislation.  38 C.F.R. 
§§ 3.303(c), 4.9. 


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of service connection for tuberculosis, peptic ulcer disease, 
allergies, heart disease, hypertension, arthritis, poor 
hearing, and poor vision.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

As an initial matter, the Board notes that there is no 
medical evidence that the veteran was diagnosed with heart 
disease, to include hypertension, arthritis, peptic ulcer 
disease, or hearing loss either during service or within his 
first post-service year.  Similarly, there is no medical 
evidence that the veteran was diagnosed with tuberculosis 
either during service or within 3 years following his 
separation from service.  Thus, he is not entitled to a grant 
of service connection for any of these disabilities on a 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

The Board further notes it does not appear that there is any 
competent medical evidence on file which actually shows 
current diagnoses of tuberculosis, poor vision, or a hearing 
loss disability pursuant to 38 C.F.R. § 3.385.

With respect to the tuberculosis, the Board acknowledges that 
the medical records reflect evaluation of the veteran after 
he was exposed to an active case in 1971, and that various 
chest X-rays note lung scarring, especially on the right.  
However, these X-rays, including the most recent X-ray on 
file from January 1994, continuously find that there is no 
evidence of any current, active disease.  See 38 C.F.R. 
§§ 3.370, 3.371 (2001) regarding acceptable findings to 
establish a diagnosis of tuberculosis.

In regard to the poor vision claim, the Board notes that not 
only does there not appear to be a current medical diagnosis 
of such, but that refractive error of the eye is not a 
disease or injury within the meaning of service connection 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In short, a grant 
of service connection can only be for an acquired disability 
that results in poor vision, and there no evidence of any 
such disability.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to 
restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).  
Simply put, in the absence of proof of present disability 
there can be no valid claim.  

The Board notes that there is competent medical evidence 
which appears to support a finding that the veteran currently 
has peptic ulcer disease, allergies, heart disease, 
hypertension, and arthritis.  However, the record reflects 
that these disabilities were first diagnosed many years after 
the veteran's separation from military service.  There were 
no findings of any of the claimed conditions in the service 
medical records on file, nor on the post-service medical 
examinations conducted in August 1957 or September 1968.  
Moreover, there is no competent medical evidence which tends 
to relate any of these disabilities to service.  Similarly, 
there is no competent medical evidence which links the 
claimed tuberculosis, poor vision, and poor hearing to 
military service.  See Holbrook v. Brown, 8 Vet. App. 91 
(1995) (The Board has the fundamental authority to decide a 
claim in the alternative.).  Without such evidence, the 
claims must be denied.

As mentioned above, the veteran has requested that he be 
accorded a VA medical examination with respect to his claims 
of service connection.  With respect to this request, as well 
as the question of whether VCAA mandates an examination with 
an opinion addressing the contended causal relationship, the 
Board notes that, with no pertinent findings recorded in 
service, nor on the post-service medical examinations 
conducted in August 1957 and September 1968, and in the 
absence of any competent evidence of any of the claimed 
conditions until decades after service or any competent 
evidence that suggests the contended etiological 
relationship, the Board finds that an examination or opinion 
is not necessary to make a decision on the claim.  To request 
an examination and/or medical opinion on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service medical 
records that fail to suggest any such disabilities, and show 
normal findings on in-service examinations; normal post-
service medical examinations conducted in August 1957 and 
September 1968, and an absence of any findings that any of 
the claimed disabilities until decades after service.  Under 
these circumstances, any opinion on whether a disability is 
linked to service, would obviously be speculative.  Simply 
put, there is no relevant complaint, clinical finding, or 
laboratory finding for a clinician to link any of the claimed 
disabilities to the veteran's military service.  Thus, the 
Board finds that no further development is warranted.  See 
§ 3 of the VCAA (codified as amended at 38 U.S.C. § 
5103A(d)); see also Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for tuberculosis, peptic ulcer disease, 
allergies, heart disease, hypertension, arthritis, poor 
hearing, and poor vision.  Consequently, they must be denied.  
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for tuberculosis (claimed 
as weak lungs) is denied.

Entitlement to service connection for peptic ulcer disease is 
denied.

Entitlement to service connection for allergies is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for poor hearing is denied.

Entitlement to service connection for poor vision is denied.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

